Citation Nr: 0711702	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  02-17 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability, to include as secondary to a service-connected 
right elbow disability.  

2.  Entitlement to an effective date prior to December 9, 
2005, for the award of a 20 percent rating for history of a 
right elbow injury, with traumatic arthritis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for a right 
hand disability.  The veteran subsequently initiated and 
perfected an appeal of this determination.  

This appeal was originally presented to the Board in April 
2004, and again in August 2006; on each occasion, it was 
remanded for additional development.  It has now been 
returned to the Board.  In August 2006, the veteran's motion 
for advancement of his claim on the Board's docket was 
granted.  

This appeal also arises from a February 2006 rating decision 
which awarded the veteran an increased rating, from 10 to 20 
percent, for his right elbow injury, with traumatic 
arthritis, effective from December 9, 2005.  The veteran 
filed a notice of disagreement regarding the effective date 
assigned this increase, and subsequently perfected this issue 
for appeal.  


FINDINGS OF FACT

1.  Competent evidence of the onset of a current right hand 
disability during military service has not been presented; 
nor may such a disability be presumed to have been incurred 
therein.

2.  Competent evidence that a current right hand disability 
is due to or the result of, or is otherwise aggravated by, a 
service-connected right elbow disability, with traumatic 
arthritis, has not been presented.  

3.  The veteran's increased rating claim for his history of a 
right elbow injury, with traumatic arthritis, was received on 
May 13, 1999.  

4.  Evidence that an increase in disability of the veteran's 
right elbow injury became ascertainable prior to the December 
5, 2005, VA examination has not been presented.  


CONCLUSIONS OF LAW

1.  A right hand disability was not incurred in or aggravated 
by active military service, nor is it secondary to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.303, 3.304, 3.307, 3.309, 3.310 (2006).  

2.  An effective date earlier than December 5, 2005, for the 
assignment of a 20 percent rating for a right elbow injury, 
with traumatic arthritis, is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the appellant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).

Letters dated in August 2001 and June 2004 fully satisfied 
the duty to notify provisions with respect to the veteran's 
service connection claim and the increased rating claim 
underlying the effective date issue on appeal.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
claimant was aware that it was ultimately the claimant's 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed the claimant that additional 
information or evidence was needed to support the claims and 
asked the claimant to send the information or evidence to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the notification letters were not 
sent prior to the initial adjudication of the claimant's 
claims, this was not prejudicial to the claimant since the 
claimant was subsequently provided adequate notice and the 
claim was readjudicated and an additional supplemental 
statement of the case (SSOC) was provided in November 2006.  

Further, with respect to the effective date issue, the Board 
notes that even though neither letter included adequate 
notice of what was needed to establish an effective date, the 
Board finds no prejudice to the claimant in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
claimant has been prejudiced thereby).  In this regard, the 
Board observes that the June 2004 VCAA notice was properly 
tailored to the application for the original request for an 
increased rating.  As stated above, the RO awarded an 
increased rating for the veteran's service-connected right 
elbow in the February 2006 rating decision effective from 
December 9, 2005.  The June 2004 letter provided notification 
regarding the claim for a higher rating.  Therefore, the 
letter served its purposes in that it provided section 
5103(a) notice of the claimant; and its application is no 
longer required because the original claim has been 
"substantiated."  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In the claimant's March 2006 notice of disagreement (NOD), 
the claimant took issue with the effective date assigned the 
increased rating for his right elbow disability.  Therefore, 
in accordance with 38 U.S.C.A. §§ 5103A and 7105(d), the RO 
properly issued a November 2006 statement of the case (SOC) 
which contained, in pertinent part, the pertinent criteria 
for establishing an earlier effective date.  See 38 U.S.C.A. 
§ 7105(d)(1) (West 2002).  Therefore, VA complied with the 
procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) 
(West 2002) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b) (2006).  See also 
Dingess/Hartman, supra.

The claimant's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  There is no indication in 
the record that any additional evidence, relevant to the 
issue decided herein, is available and not part of the claims 
file.  The claimant was also afforded several VA 
examinations, most recently in December 2005 and October 
2006.  38 C.F.R. § 3.159(c)(4) (2006).  The records satisfy 
38 C.F.R. § 3.326.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  No additional notification to the veteran or 
development of his claim is required of VA.  

I. Service connection - Right hand disability

The veteran seeks service connection for a right hand 
disability, to include as secondary to a service-connected 
right elbow disability.  Service connection may be awarded 
for a current disability arising from a disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.307, 3.309 (2006).  Finally, service 
connection may be awarded for any disability which is due to 
or the result of, or is otherwise aggravated by, a service-
connected disability.  38 C.F.R. § 3.310 (2006); Allen v. 
Brown, 7 Vet. App. 439 (1995).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the evidence does not indicate, and the 
veteran does not allege, onset of a right hand disability 
during military service.  His service medical records are 
negative for any diagnosis of or treatment for a right hand 
disability, and no such disability was noted on his September 
1954 service separation examination.  The veteran also did 
not report, or seek medical treatment for, a right hand 
disability immediately following service.  Thus, the 
preponderance of the evidence is against the award of service 
connection for a right hand disability, at least on a direct 
basis.  

Rather, the veteran alleges that his right hand disability is 
due to or the result of his service-connected right elbow 
injury.  See 38 C.F.R. § 3.310 (2006).  Recently, the veteran 
has been diagnosed on November 1999 VA examination with 
osteoarthritis of the right hand.  A January 2006 EMG and 
nerve conduction study indicated a sensory motor peripheral 
neuropathy of the upper extremity.  The veteran having 
presented competent medical evidence of a current right hand 
disability, the question becomes whether such a disability is 
due to or results from, or is otherwise aggravated by, a 
service-connected disability.  

As noted above, the veteran has been granted service 
connection for a history of a right elbow injury, with 
traumatic arthritis.  However, his private and VA medical 
treatment records are generally silent for any nexus between 
this service-connected disability and his osteoarthritis and 
related disabilities of the right hand.  In August 2006, the 
veteran's claim was remanded by the Board for a VA medical 
examination addressing such a nexus.  

A VA examination was afforded the veteran in October 2006.  
The claims file was reviewed prior to the examination.  His 
history of a right elbow injury, with traumatic arthritis, 
was noted by the examiner, a physician.  December 2005 x-rays 
were reviewed which reflected a small olecranon bone spur and 
probable slight irregularity of the distal humerus olecranon 
joint of the right elbow.  A September 2006 X-ray of the 
right hand was essentially within normal limits.  The veteran 
stated he currently experienced pain and tingling of the 
right hand, especially with use.  On physical examination the 
veteran's right hand appeared to be without deformity, and 
all fingers had full extension.  However, he was not able to 
make a full fist due to a lack of flexion resulting from 
stiff finger joints.  Grip strength on the right was weaker 
than on the left.  After reviewing the record and examining 
the veteran, the physician found "no specific or clear 
evidence that the present right hand [. . .] condition has 
been caused by an in-service injury."  Likewise, the right 
hand disability was "not in any way caused the right elbow 
problem or aggravated by it."  The examiner also suggested 
the veteran's sensory motor peripheral neuropathy was likely 
secondary to his long-standing diagnosis of diabetes 
mellitus, for which he used oral medication.  

After considering the totality of the record, the Board finds 
the preponderance of the evidence to be against the award of 
service connection for a right hand disability.  First, as 
noted above, the evidence of record does not reflect the 
onset of such a disability during military service, or within 
a year thereafter.  Next, the Board finds the preponderance 
of the evidence to be against a finding that the veteran's 
right hand disability is due to or the result of, or is 
otherwise aggravated by, his service-connected right elbow 
disability.  On VA examination in October 2006, a physician 
found "no specific or clear evidence" that the current 
right hand disability was caused by an in-service injury, or 
was caused or aggravated by a service-connected right elbow 
disability.  The examiner also suggested the veteran's 
sensory motor peripheral neuropathy was likely secondary to 
diabetes, for which service connection has not been 
established.  In the absence of any evidence to the contrary, 
service connection for a right hand disability must be 
denied.  

The veteran has himself suggested his current right hand 
disability is due to or the result of his service-connected 
right elbow disability.  However, as a layperson, he is not 
capable of making medical conclusions, thus, his statements 
regarding causation are not competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  

In conclusion, the preponderance of the evidence is against 
the award of service connection for a right hand disability, 
as such a disability was not incurred during military service 
or within a year thereafter.  Additionally, such a disability 
has not been shown to have been due to or the result of a 
service-connected disability.  As a preponderance of the 
evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

II. Earlier effective date

The veteran seeks an effective date prior to December 9, 
2005, for the grant of a 20 percent rating for his history of 
a right elbow injury, with traumatic arthritis.  

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(a) (West 2000 & 
Supp. 2005); 38 C.F.R. § 3.400 (2006).  Regarding increased 
rating claims, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred if 
an application is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  

In the present case, an effective date of December 9, 2005, 
was assigned based on a VA examination on that date 
demonstrating an increase in disability.  The RO conceded 
that the veteran's increased rating claim was received 
previously, on May 13, 1999, a date which the veteran argues 
is the proper effective date for his increased rating award.  
However, the RO determined that an increase in disability was 
not ascertainable within a year of that date.  For the 
reasons to be discussed below, the Board finds the RO's 
assignment of a December 9, 2005, effective date to be 
correct.  

As noted above, the effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred if 
an application is received within one year from that date.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2006).  While the veteran's increased rating claim for his 
right elbow disability was received May 13, 1999, the RO did 
not find an increased rating was warranted at that time.  On 
initial VA examination in November 1999, the veteran reported 
chronic pain in his right elbow since his in-service injury.  
On physical examination, he had flexion of the right elbow to 
120 degrees, and extension to 0 degrees.  Pain was reported 
after 60 degrees of flexion although, as noted, the veteran 
was able to flex to 120 degrees.  He also had supination of 
the forearm to 80 degrees, and pronation to 80 degrees.  
Wrist dorsiflexion was to 70 degrees, with palmar flexion to 
80 degrees and ulnar flexion to 45 degrees.  The veteran was 
noted to be right-handed.  Muscle strength was 4/5 on the 
right, as compared to 5/5 on the left.  X-rays of the right 
elbow reflected degenerative changes and spur formation of 
the olecranon.  

Based on these November 1999 findings, the RO did not find 
sufficient disability to warrant an increased rating.  An 
increased rating to 20 percent for the veteran's right elbow 
disability required any one of the following: forearm flexion 
limited to 90 degrees or less (Diagnostic Code 5206); forearm 
extension limited to 75 degrees or greater (Diagnostic Code 
5207); both flexion limited to 100 degrees and extension 
limited to 45 degrees (Diagnostic Code 5208); joint fracture, 
with marked deformity or non-united fracture head (Diagnostic 
Code 5209); nonunion of the radius and ulna (Diagnostic Codes 
5210-12), or; loss of supination or pronation of the forearm 
resulting in motion lost beyond the last quarter of the arc, 
such that the hand does not approach full pronation, or 
fixation of the hand at the middle of the arc (Diagnostic 
Code 5213).  38 C.F.R. § 4.71a, Diagnostic Codes 5206-13 
(2006).  

The RO found none of these requirements met, based on review 
of the findings of the November 1999 examination report.  
Likewise, additional private treatment records, dated October 
2000 and submitted that same month, only confirmed 
degenerative changes in the right elbow, without evidence of 
fracture or dislocation.  Additional limitation of motion, or 
other impairment sufficient to warrant an increased rating, 
was not demonstrated within the October 2000 private 
treatment records.  It was not until the December 5, 2005, VA 
examination, obtained more than a year after the claim was 
received on May 13, 1999, that an increase in disability was 
ascertainable.  According to the December 2005 examination 
report, the veteran's right forearm had pronation limited to 
45 degrees and supination also limited to 45 degrees; such 
findings were not found on VA examination in November 1999, 
on private examination in October 2000, or any other time 
previously.  As December 5, 2005, was properly assigned by 
the RO as the effective date for the veteran's 20 percent 
rating for his right elbow injury, the Board finds an 
effective date prior to that date is not warranted.  The 
veteran has not demonstrated that an increase in disability 
was ascertainable at the time his claim was received, or 
within a year thereof.  

In conclusion, the preponderance of the evidence is against 
an effective date prior to December 5, 2005, for the award of 
a 20 percent rating for a history of a right elbow injury, 
with traumatic arthritis.  As a preponderance of the evidence 
is against the award of an earlier effective date, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for a right hand 
disability, claimed as secondary to a service-connected right 
elbow disability, is denied.  

Entitlement to an effective date prior to December 5, 2005, 
for the award of a 20 percent rating for a history of a right 
elbow injury, with traumatic arthritis, is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


